Citation Nr: 1722456	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, residual of injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Friend


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been in receipt of a 20 percent evaluation for lumbosacral strain, residual of injury since January 1991.  In January 2013, he indicated his condition had worsened.  He was afforded a VA examination in November 2015.  He indicated stabbing, throbbing pain in the lower back that was constant and worse with activity.  Range of motion measurements did not show entitlement to an increased rating and the Veteran was not shown to have ankylosis in his spine.

However, at his hearing before the Board in February 2017, the Veteran testified that his pain had increased over the past several months and that he had trouble standing, sitting, sleeping, bending and lifting due to his back disability.  He noted difficulty bathing and dressing and being unable to complete the most simple of household tasks.  At the hearing, he was accompanied by a woman who indicated she cooked and cleaned for him three times per week so he could rest.  

This evidence suggests a worsening of the Veteran's condition since the November 2015 VA examination.  The current level of disability is most important in determining the appropriate rating in increased rating claims.  Although recent treatment records appear in the claims file, they do not contain all the information necessary to make a fully informed decision on the claim.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The examiner should review the claims file and perform all appropriate tests and diagnostics.  

Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

